Title: Act Concerning Statehood for the Kentucky District, 22 December 1785
From: Madison, James
To: 


[22 December 1785]
I. Whereas it is represented to be the desire of the good people inhabiting the district known by the name of the Kentucky district, that the same should be separated from this commonwealth whereof it is a part, and be formed into an independent member of the American confederacy, and it is judged by the general assembly that such a partition of the commonwealth is rendered expedient by the remoteness of the more fertile, which must be the more populous part of the said district, and by the interjacent natural impediments to a convenient and regular communication therewith.
II. Be it enacted by the General Assembly, That in the month of August next, on the respective court days of the counties within the said district; and at the respective places of holding courts therein, representatives to continue in appointment for one year, and to compose a convention with the powers, and for the purposes hereinafter mentioned, shall be elected by the free male inhabitants of each county in like manner as delegates to the general assembly have been elected within the said district, in the proportions following: In the county of Jefferson shall be elected five representatives, in the county of Nelson five representatives, in the county of Fayette five representatives, in the. county of Bourbon five representatives, in the county of Lincoln five representatives, in the county of Madison five representatives, and in the county of Mercer five representatives. That full opportunity may be given to the good people, of exercising their right of suffrage on an occasion so interesting to them, each of the officers holding such elections, shall continue the same from day to day, passing over Sunday, for five days, including the first day, shall cause this act to be read on each day, immediately preceding the opening of the election, at the door of the court-house, or other convenient place, and shall fix up two copies at least of this act in the most public situations at the place of election, twenty days before the commencement thereof. Each of the said officers shall deliver to each person duly elected a representative a certificate of his election, and shall moreover transmit a general return to the clerk of the supreme court of the district, to be by him laid before the convention: For every neglect of any of the duties hereby enjoined on such officer, he shall forfeit one hundred pounds, to be recovered by action of debt, by any person suing for the same. The said convention shall be held at Danville, on the fourth Monday of September, and as soon as two-thirds of the representatives shall be convened, they shall and may proceed, after choosing a president and other proper officers, and settling the proper rules of proceeding, to consider, and by a majority of voices, to determine, whether it be expedient for, and be the will of the good people of the said district, that the same be erected into an independent state, on the terms and conditions following:
First. That the boundary between the proposed state and Virginia, shall remain the same as at present separates the district from the residue of the commonwealth.
Second. That the proposed state shall take upon itself a just proportion of the public debt of this commonwealth.
Third. That all private rights and interests in lands within the said district, derived from the laws of Virginia, prior to such separation, shall remain valid and secure under the laws of the proposed state, and shall be determined by the laws now existing in this state.
Fourth. That the lands within the proposed state of non-resident proprietors, shall not in any case be taxed higher than the lands of residents at any time prior to the admission of the proposed state to a vote by its delegates in congress, where such non-residents reside out of the United States; nor at any time either before or after such admission, where such non-residents reside within this commonwealth, within which this stipulation shall be reciprocal; or where such non-residents reside within any other of the United States, which shall declare the same to be reciprocal within its limits; nor shall a neglect of cultivation or improvement of any land within either the proposed state, or this commonwealth, belonging to non-residents, citizens of the other, subject such non-residents to forfeiture or other penalty, within the term of six years after the admission of the said state into the fœderal union.

Fifth. That no grant of land, nor land warrant to be issued by the proposed state, shall interfere with any warrant heretofore issued from the land-office of Virginia, which shall be located on land within the said district now liable thereto, on or before the first day of September, one thousand seven hundred and eighty-eight.
Sixth. That the unlocated lands within the said district, which stand appropriated by the laws of this commonwealth to individuals or descriptions of individuals, for military or other services, shall be exempt from the disposition of the proposed state, and shall remain subject to be disposed of by the commonwealth of Virginia, according to such appropriation, until the first day of September, one thousand seven hundred and eighty-eight, and no longer; and thereafter the residue of all lands remaining within the limits of the said district, shall be subject to the disposition of the proposed state.
Seventh. That the use and navigation of the river Ohio, so far as the territory of the proposed state, or the territory which shall remain within the limits of this commonwealth lies thereon, shall be free and common to citizens of the United States; and the respective jurisdictions of this commonwealth, and of the proposed state, on the river as aforesaid, shall be concurrent only with the states which may possess the opposite shores of the said river.
Eighth. That in case any complaint or dispute shall at any time arise between the commonwealth of Virginia and the said district, after it shall be an independent state, concerning the meaning or execution of the foregoing articles, the same shall be determined by six commissioners, of whom two shall be chosen by each of the parties, and the remainder by the commissioners so first appointed.
III. And be it further enacted, That if the said convention shall approve of an erection of the said district into an independent state, on the foregoing terms and conditions, they shall and may proceed to fix a day posterior to the first day of September, one thousand seven hundred and eighty-seven, on which the authority of this commonwealth, and of its laws, under the exceptions aforesaid, shall cease and determine for ever, over the proposed state, and the said articles become a solemn compact, mutually binding on the parties, and unalterable by either without the consent of the other.
Provided however, That prior to the first day of June, one thousand seven hundred and eighty-seven, the United States in congress shall assent to the erection of the said district into an independant state, shall release this commonwealth from all its fœderal obligations arising from the said district, as being part thereof; and shall agree that the proposed state shall immediately after the day to be fixed as aforesaid, posterior to the first day of September, one thousand seven hundred and eighty-seven, or at some convenient time future thereto, be admitted into the fœderal union. And to the end that no period of anarchy may happen to the good people of the proposed state, it is to be understood that the said convention shall have authority to take the necessary provisional measures for the election and meeting of a convention at some time prior to the day fixed for the determination of the authority of this commonwealth, and of its laws over the said district, and posterior to the first day of June, one thousand seven hundred and eighty-seven, aforesaid, with full power and authority to frame and establish a fundamental constitution of government for the proposed state, and to declare what laws shall be in force therein, until the same shall be abrogated or altered by the legislative authority acting under the constitution, so to be framed and established.
IV. This act shall be transmitted by the executive to the delegates representing this commonwealth in congress, who are hereby instructed to use their endeavors to obtain from congress a speedy act, to the effect above specified.
